ORDER

PER CURIAM.
Host Enterprises appeals the entry of summary judgment in favor of Lehman Brothers Holdings, Inc., in a dispute regarding subordination of payments on a purchase agreement for several convenience stores. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).